Citation Nr: 0911711	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-16 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the character of the veteran's discharge is a bar 
to Department of Veterans Affairs benefits.

2.  Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1987 to April 
1991, and from May 1999 to May 2002.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The veteran was discharged from his second period of 
military service in March 2002 under other than honorable 
conditions as a result of willful and persistent misconduct.

2.  The medical evidence of record does not show that the 
veteran was insane at the time of committing the offenses 
causing his discharge from his second period of military 
service.

3.  The veteran's first period of service, from April 1987 to 
April 1990, was not during a period of war, and his second 
period of service, from May 1999 to March 2002, ended with a 
discharge under dishonorable conditions.


CONCLUSIONS OF LAW

1.  Entitlement to VA compensation benefits based on the 
veteran's period of military service from May 1999 to March 
2002 is precluded due to the character of the veteran's 
discharge.  38 U.S.C.A. §§ 101, 5103, 5107, 5303 (West 2002); 
38 C.F.R. §§ 3.12, 3.354 (2008).

2.  The criteria for basic eligibility for nonservice-
connected pension benefits are not met.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.12 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Letters dated in June 2006 
and July 2006 satisfied the duty to notify provisions with 
respect to the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was also notified in a December 2005 
letter of the limitations his character of discharge would 
have on his eligibility for VA benefits, and offered an 
opportunity to present argument and evidence with respect to 
same.  Moreover, the veteran was notified of regulations 
pertinent to the establishment of an effective date and of 
the disability rating in a July 2006 letter.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding 
that although notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication), 
cert. granted as Peake v. Sanders, ____ U.S.L.W. ____ (U.S. 
Jun. 16, 2008) (No. 07-1209); Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service treatment records and VA medical 
treatment records have been obtained; he did not identify any 
pertinent private medical records.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The veteran was scheduled for a VA audio 
examination in June 2006, but failed to report.  38 C.F.R. 
§ 3.655 (2008).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486.   


Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Character of Discharge

The veteran seeks eligibility for VA benefits.  When a person 
is seeking VA benefits, it must first be shown that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran.  Holmes v. 
Brown, 10 Vet. App. 38, 40 (1997).  "The term veteran means 
a person who served in the active military, naval or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2).  
A discharge issued under honorable conditions is binding on 
VA.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 
3.12(d) provides that a discharge or release because of one 
of the following offenses is considered to have been issued 
under dishonorable conditions: acceptance of undesirable 
discharge in lieu of trial by general court-martial; mutiny 
or spying; offense involving moral turpitude (this includes, 
generally, conviction of a felony); willful and persistent 
misconduct; and homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that the discharge was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d) (4).

In this case, the veteran had service from April 1987 to 
April 1990, and from May 1999 to March 2002, in a different 
service branch.  The discharge from the veteran's first 
period of military service was under honorable conditions.  
The veteran's Department of Defense Form DD-214, Armed Forces 
of the United States Report of Transfer of Discharge (DD-
214), reflects that the veteran was given an "under other 
than honorable conditions" discharge in lieu of trial by 
court martial from his second period of service from May 1999 
to March 2002, on the basis that he was absent without leave 
from April 2000 to May 2000, in July 2000, and from July 2000 
to March 2002.  His service personnel records reflect that he 
was "disillusioned with the military."  The veteran was 
discharged effective March 21, 2002.

The veteran's extended period of being absent without leave 
constitutes willful and persistent misconduct.  In Cropper v. 
Brown, 6 Vet. App. 453 (1994), the United States Court of 
Appeals for Veterans Claims (Court) found that unauthorized 
absence is the type of offense that would interfere with and 
preclude the performance of a veteran's military duties and 
thus, could not constitute a minor offense.  In this case, 
the veteran's 20-month period of being absent without leave 
is beyond a minor offense, as it clearly interfered with his 
military duties.  Similarly, in Winter v. Principi, 4 Vet. 
App. 29 (1993), the Court affirmed a Board decision which 
found that 32 days unauthorized absence out of 176 days total 
service was severe misconduct, and, by analogy, persistent 
misconduct.  As the veteran was absent three times, without 
authorize leave, for a total of approximately 20 months of 
his 35-month period of service, the Board finds that the 
veteran's conduct was indeed willful and persistent 
misconduct. 

As such, his discharge from his second period of military 
service is considered to have been issued under dishonorable 
conditions, and he is accordingly barred from the payment of 
VA benefits arising from this period of military service 
unless he was insane at the time of the offenses which 
resulted in his discharge.  38 C.F.R. § 3.12 (b), (d) (4).  
For VA purposes, an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a).

The veteran contends that he was insane during his periods of 
being absent without leave.  Specifically, he stated that his 
second period of active service began when he was 34 years 
old, and that the stress of being the oldest in his unit led 
to isolation, sleep disturbance, heavy drinking with 
blackouts, and legal problems with the military police.  To 
that end, the veteran has reported on several occasions that 
he attempted suicide in 1999 prior to his service entry.  
However, he denied having a history of psychiatric disorders 
in his February 1999 Report of Medical History, completed in 
conjunction with his service entrance examination conducted 
that month.  Thus, the record does not reflect that a 
"suicidal" state of mind, let alone a state of insanity, 
existed at the beginning of his second period of military 
service.  Additionally, the veteran stated in January 2006 
that he was not ordered to or given the option to seek mental 
health counseling in the military when his claimed depression 
and consequent alcohol and substance abuse began.  However, 
the record also does not indicate that he independently 
sought, or was at any time refused, mental health treatment.  

Moreover, the record does not reflect that the veteran was 
formally diagnosed with a psychiatric disorder until February 
2005, almost 3 years following his service separation.  The 
veteran was hospitalized for psychiatric reasons following a 
February 2005 VA outpatient visit; this hospitalization was 
predicated on the veteran's reported suicidal ideations and 
access to a deadly weapon.  Although diagnoses of depression 
not otherwise specified and substance-induced mood disorder 
were given, the diagnosis of depression not otherwise 
specified was withdrawn after hospital admission; the VA 
inpatient treatment records for that hospitalization as well 
as the subsequent postservice medical evidence only reflect 
diagnoses of substance-induced mood disorder, alcohol 
dependence, and cocaine dependence.  None of the records 
conclude that the veteran met the definition of "insane" 
for VA purposes.  Although the veteran reported during VA 
outpatient visits in 2005 and 2006 of not having contact with 
his family and being homeless, these indications do not rise 
to the severity such that they constitute insanity as defined 
by 38 C.F.R. § 3.354(a).

Additionally, as noted in a March 2002 service personnel 
record, the veteran's reported reason for being absent 
without leave was that he had become "disillusioned with the 
military," and the veteran signed a statement prior to his 
March 2002 discharge stating that he had been advised and 
understood the possible effects of an under other than 
honorable discharge and that, as a result of the issuance of 
such a discharge, he may be ineligible for VA benefits and 
deprived of the rights of veterans under law.  Ultimately, 
none of the objective medical evidence of record reflects 
that the veteran was insane at the time he committed the 
offenses in question, to include the weeks following his 
ultimate return to the control of military authorities.  

The veteran asserted in January 2006 that his "current state 
of manic depression started in the [military], and was 
consistent with my behavior while serving. . . . Any actions 
that led to my discharge . . . were not with intent."  In 
addition to noting that the record does not show diagnoses of 
manic depression, bipolar disorder, or any psychiatric 
disorder other than that related to substance abuse, the 
statements of the veteran, and that of his representative, 
are not sufficient to prove that he was insane at the time he 
committed the offenses which caused his discharge.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common knowledge and experience of a trained medical 
professional.  As neither the veteran nor his representative 
is a medical professional, their statements are not competent 
evidence that the veteran was insane at the time he committed 
the offenses which caused his discharge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, as 
there is no objective medical evidence of record that shows 
that the veteran was insane at the time he committed all of 
the offenses which caused his discharge, the veteran was not 
insane at the time of the offenses, and the character of his 
discharge from his second period of military service is a bar 
to his receipt of VA compensation benefits arising from that 
period of military service as evaluated under 38 C.F.R. 
§ 3.12(d).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Nonservice-Connected Pension

The veteran contends that he is entitled to nonservice-
connected pension benefits.  Under 38 U.S.C.A. § 1521, 
pension is payable to a veteran who meets the service 
requirements and who is permanently and totally disabled due 
to 
nonservice-connected disabilities that are not the result of 
willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 
2008).  A veteran meets the service requirements if such 
veteran served in the active military, naval, or air service: 
(1) for ninety (90) days or more during a period of war, (2) 
during a period of war and was discharged or released from 
such service for a service-connected disability, (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war, or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j) 
(West 2002 & Supp. 2008).

The veteran's first period of service, from which he received 
an honorable discharge, was from April 1987 to April 1990.  
Thus, it does not qualify as service during a period of war.  
See id.; see also 38 C.F.R. § 3.2 (2008).  Moreover, although 
the veteran's second period of military service, from May 
1999 to March 2002, falls within the Persian Gulf War period, 
the decision herein concludes that the veteran received a 
discharge under dishonorable conditions from that period of 
military service, and was not insane at the time that he 
committed the offenses that resulted in such a discharge.  
See 38 C.F.R. § 3.12 (b), (d) (4).  Thus, because the veteran 
doe not have verified wartime service during his first period 
of service, and is barred from VA benefits due to his 
discharge under dishonorable conditions from his second 
period of military service, the basic eligibility 
requirements for establishing entitlement to VA nonservice-
connected pension benefits are not met.  

In this case, the law is dispositive, and basic eligibility 
for nonservice-connected pension benefits is precluded based 
upon the veteran's military service; therefore, eligibility 
for nonservice-connected pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for VA compensation benefits is denied based upon 
the character of the veteran's discharge.

Nonservice-connected pension is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


